People v Thompson (2021 NY Slip Op 00658)





People v Thompson


2021 NY Slip Op 00658


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, CURRAN, TROUTMAN, AND BANNISTER, JJ.


24 KA 19-01172

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJENNA THOMPSON, DEFENDANT-APPELLANT. 


TYSON BLUE, MACEDON, FOR DEFENDANT-APPELLANT. 
TODD J. CASELLA, DISTRICT ATTORNEY, PENN YAN (R. MICHAEL TANTILLO OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Yates County Court (Jason L. Cook, J.), rendered February 19, 2019. The judgment revoked defendant's sentence of probation and imposed a sentence of imprisonment. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Entered: February 5, 2021
Mark W. Bennett
Clerk of the Court